United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1153
Issued: February 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 15, 2010 appellant filed a timely appeal from a February 18, 2010 merit
decision of the Office of Workers’ Compensation Programs denying her request for surgery.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether the Office properly denied authorization for right knee arthroscopic
surgery.

FACTUAL HISTORY
On April 14, 1999 appellant, then a 44-year-old letter carrier, sustained a right knee
injury while walking up an incline to make a delivery. The Office accepted her claim for right
knee sprain. Appellant did not stop work.1
Appellant was treated by Dr. Keith J. Simon, a Board-certified orthopedic surgeon, for
right knee pain from the work injury. Dr. Simon noted that x-rays revealed arthritic changes, a
meniscal tear and a medial collateral ligament sprain. He diagnosed patellofemoral pain
syndrome and recommended anti-inflammatories, physical therapy and a knee sleeve. A June 2,
1999 magnetic resonance imaging (MRI) scan of the right knee revealed no abnormality of the
patella or patellar cartilage, the lateral meniscus appeared unremarkable, normal anterior and
posterior cruciate ligament and no evidence of internal derangement. A July 7, 2000
electromyogram (EMG) revealed evidence of loss of neurogenic power in the right vastus
lateralis without denervation. In an April 10, 2007 duty status report, Dr. Simon released
appellant to work with permanent restrictions.
On August 28, 2008 appellant requested permission to change physicians to Dr. Anthony
Infante, an osteopath. She contended that she sustained a separate injury to her left knee and
underwent surgery on March 10, 2008. Appellant maintained that her right knee injury of
April 14, 1999 was aggravated by her left knee injury due to increased stress and use.2 She
submitted a September 3, 2008 report from Dr. Infante who reviewed a history of injury and
listed persistent right knee pain. Dr. Infante advised that a September 5, 2008 MRI scan of the
right knee revealed a tear of the medial meniscus, strain in the medial and fibular collateral
ligaments, osteoarthritis and joint effusion. In a September 22, 2008 form, Dr. Infante requested
authorization to perform right knee arthroscopy.
In a letter dated September 24, 2008, the Office advised that authorization for surgery
could not be approved and that further development was required.
In a September 30, 2008 report, an Office medical adviser found that the proposed right
knee surgery was not needed for treatment of the 1999 right knee sprain. The medical adviser
noted that appellant had a left knee arthroscopy on March 10, 2008 with good results and that the
clinical evidence did not support a consequential injury or worsening of the right knee due to
increased use or stress from the left knee.
In a September 17, 2008 report, Dr. Infante noted findings upon examination of
tenderness to palpation of medial joint line space, mild pain over the patellar with no swelling or
edema. An MRI scan of the right knee revealed medial meniscus tear with collateral sprains

1

Appellant requested a schedule award but the Office denied the request on February 25, 2002 and in subsequent
decisions.
2

On February 18, 2008 appellant filed a traumatic injury claim for a left knee injury sustained while retrieving
parcels. This was accepted for tear of the medial meniscus and sprain of the knee medial collateral ligament, claim
number xxxxxx449. This claim is not before the Board on the present appeal.

2

with mild arthritis and an x-ray of the right knee noted a meniscus tear. Dr. Infante again
recommended arthroscopic surgery of the right knee.
In an October 7, 2008 letter, the Office granted appellant’s request to change physician’s
to Dr. Infante. It advised her that the evidence was insufficient to authorize right knee
arthroscopic surgery because the requested treatment was not medically necessary or related to
the accepted injury. The Office requested that appellant provide additional information to
establish that her current right knee condition was related to the work injury or employment
factors. It provided her with the September 30, 2008 report of the medical adviser and requested
a narrative opinion from her physician addressing how her condition was causally related to the
accepted work injury and whether she had residuals.
In an October 16, 2008 report, Dr. Infante noted reviewing a 1999 right knee MRI scan
which did not reveal any tears of the meniscus but noted that there were a significant number of
MRI scans that were incorrectly read by radiologists as normal when they were positive for
meniscus tears. He advised that, if appellant did not have the meniscus tear removed and the
knee cleaned out, she would continue to experience pain. Dr. Infante diagnosed torn medial
meniscus and recommended diagnostic surgical arthroscopy of the right knee.
On October 24, 2008 the Office referred appellant to Dr. Ponnovolu D. Reddy, a Boardcertified orthopedic surgeon, for a second opinion examination. In an August 5, 2009 report,
Dr. Reddy reviewed the records and statement of accepted facts on examination of the right
knee, there was no deformity, tenderness over the medial joint line, palpable patellofemoral
crepitus, full extension and flexion with normal distal pulses. Dr. Reddy noted a September 5,
2008 MRI scan of the right knee showed a medial meniscal tear, strain of the collateral ligaments
and osteoarthritis with joint effusion. Appellant reported falling again in 2008 and sustaining a
right knee injury and right knee pain with giving way in the medial and anterior aspect of the
right knee. Dr. Reddy opined that right knee arthroscopic surgery was not warranted in the
treatment of appellant’s April 14, 1999 injury as her symptoms were secondary to patellofemoral
arthritis. He recommended intra-articular steroid injection or Visco supplementation and noted
that arthroscopic surgery would not provide significant relief of her symptoms. Dr. Reddy noted
that appellant continued to have medial joint line tenderness related to the April 14, 1999 work
injury. He advised that appellant could not perform her regular letter carrier position because of
the arthritic changes in the right knee and chronic pain.
In a decision dated September 4, 2009, the Office denied the requested for surgery,
finding that surgery was neither warranted nor causally related to appellant’s accepted right knee
strain.
On September 14, 2009 appellant requested a telephonic hearing which was held on
December 9, 2009. In a January 6, 2010 report, Dr. Infante reviewed a history of her bilateral
knee injuries. He noted that appellant’s right knee medial meniscal tear was sustained when she
fell in the emergency room after being placed in a brace for her left knee injury. Dr. Infante
again recommended right knee arthroscopic surgery.
In a decision dated February 18, 2010, an Office hearing representative affirmed the
September 4, 2009 decision. The hearing representative denied authorization for the right knee

3

surgery on the grounds that there was insufficient rationalized medical evidence to establish the
right knee medial meniscus tear was causally related to the April 14, 1999 injury.
LEGAL PRECEDENT
Section 8103 of the Federal Employees’ Compensation Act3 provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree or the period of disability or aid in
lessening the amount of monthly compensation.4 In interpreting this section of the Act, the
Board has recognized that the Office has broad discretion in approving services provided under
section 8103, with the only limitation on the Office’s authority being that of reasonableness.5
Abuse of discretion is generally shown through proof of manifest error, clearly unreasonable
exercise of judgment or actions taken which are contrary to both logic and probable deductions
from established facts. It is not enough to merely show that the evidence could be construed so
as to produce a contrary factual conclusion.6 In order to be entitled to reimbursement for
medical expenses, a claimant must establish that the expenditures were incurred for treatment of
the effects of an employment-related injury.7
Proof of causal relationship in a case such as this must include supporting rationalized
medical evidence. Thus, in order for a surgery to be authorized, appellant must submit evidence
to show that the requested procedure is for a condition causally related to the employment injury
and that it is medically warranted. Both of these criteria must be met in order for the Office to
authorize payment.8
ANALYSIS
The Office accepted that appellant sustained a right knee sprain on April 14, 1999. On
September 22, 2008 Dr. Infante requested authorization to perform right knee arthroscopy. The
Board finds that appellant did not submit sufficient medical evidence addressing how the need
for right knee arthroscopy is related to her April 14, 1999 work injury, accepted for a right knee
sprain. The Board finds that the Office did not abuse its discretion in denying the request for
right knee arthroscopy.
On August 5, 2009 Dr. Reddy, a second opinion referral physician found no deformity of
the right knee, some tenderness over the medial joint line, palpable patellofemoral crepitus, full
3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999).

5

James R. Bell, 52 ECAB 414 (2001).

6

Claudia L. Yantis, 48 ECAB 495 (1997).

7

Cathy B. Mullin, 51 ECAB 331 (2000).

8

Id.

4

range of motion with normal distal pulses. He did not believe that right knee arthroscopic
surgery was warranted for treatment of appellant’s April 14, 1999 injury. Dr. Reddy advised that
appellant’s symptoms were secondary to patellofemoral arthritis, as noted on the
September 5, 2008 MRI scan. He recommended nonsurgical treatment and noted that
arthroscopic surgery would not provide significant relief of her symptoms.
On September 30, 2008 the Office medical adviser opined that the proposed right knee
arthroscopy was not indicated to treat appellant’s employment-related injury of April 14, 1999.
He also opined that the clinical evidence was not sufficient to support a consequential injury or
worsening of the right knee due to increase use and stress from the left knee surgery.
Dr. Infante recommended surgery on September 22, 2008. He noted that an MRI scan of
the right knee revealed a medial meniscus tear with collateral sprains and mild arthritis. The
Board notes that appellant’s claim was not accepted for medial meniscus tear, collateral sprains
or arthritis. Dr. Infante did not adequately explain the causal relationship between these
conditions and the right knee sprain of April 14, 1999.9 On October 16, 2008 he reviewed the
1999 MRI scan of the right knee which did not reveal any tears of the meniscus. Dr. Infante
advised only that there were a significant amount of MRI scans which were incorrectly read by a
radiologist as normal when they were positive for meniscus tears. He repeated the diagnosis of
torn medial meniscus. Dr. Infante did not explain how the accepted sprain would cause or
contribute to a torn medial meniscus first diagnosed some nine years after injury. He did not
provide sufficient medical rationale explaining the reasons why the 1999 injury contributed to a
meniscal tear for which surgery was medically warranted.10 In a January 6, 2010 report,
Dr. Infante opined that appellant’s right knee medial meniscal tear was sustained when she fell in
the emergency room after being placed in a brace for her left knee injury. This report does not
support that the right knee meniscus tear was related to the April 14, 1999 work injury; rather, he
attributed the condition to an unrelated fall in 2008.11 Other medical records do not provide an
opinion on the causal relationship between appellant’s requested right knee surgery and her
April 14, 1999 work injury.
The Office medical adviser and the second opinion physician found that the proposed
right knee arthroscopic surgery was not warranted for treatment of appellant’s injury of
April 14, 1999. For a surgical procedure to be authorized, a claimant must show that the surgery
is medically warranted and is for a condition causally related to an employment injury.12

9

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
10

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
11

Should appellant feel that the need for right knee surgery is a consequence of her left knee injury, she may wish
to pursue the matter before the Office under the claim for her left knee, File No. xxxxxx449.
12

5 U.S.C. § 8103; see also R.C., 58 ECAB 238 (2006) (where the Board found that for a surgery to be
authorized, a claimant must submit evidence to show that the requested procedure is for a condition causally related
to the employment injury and that it is medically warranted).

5

Appellant did not submit sufficient medical opinion and the Office properly denied authorization
for the requested surgery.
CONCLUSION
The Board finds that the Office did not abuse its discretion under 5 U.S.C. § 8103 when it
denied appellant’s claim for authorization of right knee arthroscopic surgery.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 18, 2010 is affirmed.
Issued: February 2, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

